Name: Regulation (EEC) No 1071/68 of the Commission of 25 July 1968 laying down detailed rules for granting private storage aid for beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 354 Official Journal of the European Communities 26.7.68 Official Journal of the European Communities No L 180/19 REGULATION (EEC) No 1071/68 OF THE COMMISSION of 25 July 1968 laying down detailed rules for granting private storage aid for beef and veal THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES , veal, should be fixed at an amount equal to part of the aid : Whereas , to take account of commercial practice, certain margins of variation of the agreed quantity for storage should be allowed ; Whereas , so that the Commission may have an overall view of the efficacy of private storage aid, provision should be made for Member States to supply it with the necessary information ; . Whereas the measures provided for in this Regu ­ lation are in accordance with the Opinion of the Management Committee for Beef and Veal ; HAS ADOPTED THIS REGULATION : Article 1 Private storage aid for beef and veal, with the ex ­ ception of that granted either in whole or in part in the form of the entitlement under Article 14 (3 ) (b ) ( aa) of Regulation No 805/68 , shall be granted in accordance with the provisions of this Regulation . Having regard to the Treaty establishing the Euro ­ pean .Economic Community ; Having regard to Council Regulation (EEC) No 805/ 68 1 of 27 June 1968 on the common organisation of the market in beef and veal, and in particular Articles 8 (2 ) and 25 thereof ; Whereas in pursuance of Article 8 (2 ) of Regulation (EEC) No 805/68 detailed rules must be adopted for granting private storage aid ; whereas it is only necessary in the first instance to adopt detailed rules for aid which is not granted either in whole or in part in the form of the entitlement under Article 14 (3 ) (b ) ( aa ) of that Regulation ; Whereas, to achieve the purposes of such aid, it would seem advisable to extend it only to natural or legal persons established in the Community whose past activities and professional experience afford guarantees that storage will be effected in a proper manner and who have adequate refrigeration capacity within the Community ; whereas, for the same reason, aid should only be granted for the storage of products obtained from recent slaugh ­ terings ; Whereas to make such aid more efficient a minimum quantity varied according to product, should be a condition for the conclusion of a contract ; Whereas , for these reasons , the contract between the intervention agency and the storer should include conditions which specifically ensure equal treatment for storers in the Community ; whereas for the same reasons the deposit serving as security for fulfilment of the obligations undertaken, which was provided for in Article 4 (2) of Council Regulation (EEC) No 989/682 of 16 July 1968 laying down general rules for granting private storage aid for beef and Article 2 1 . A contract for private storage aid may be concluded only with natural or legal persons  carrying on business in beef and veal and officially registered in a Member State, and  having suitable storage facilities within the Com ­ munity . 2. Private storage aid may be granted only for products derived from animals slaughtered not more than six days previously. 3 . The contract may not relate to a quantity less than a minimum to be determined for each product. Article 3 1 OJ No L 148 , 28.6.1968 , p . 24. 1 OJ No L 169 , 18.7.1968 , p . 10 . 1 . This contract shall include the following particu ­ lars : Official Journal of the European Communities 355 ( a) the description and quantity of the product to be stored ; ( b ) the time limit for entry into store ; ( c) the duration of storage ; (d) the amount of the aid ; 3 . The deposit shall be forfeited in full if the obligations imposed by the contract are not fulfilled ; however, if less than 90% of the quantity agreed in the contract has been taken in store and stored within the time limits laid down, the deposit shall be forfeited proportionately to the missing part of the quantity referred to in Article 3 ( 1 ) (a ). 4 . The deposit shall not be forfeited if through force majeure the storer is unable to fulfil the above-mentioned obligations . Article 5 1 . The amount of aid shall be fixed per unit of weight ascertained on entry into store and before freezing. 2 . The aid shall be paid at the request of the applicant by the competent intervention agency. The procedure for the payment of advances of aid and for the final settlement shall be determined when the amount of aid is fixed or when tenders are invited. (e) the form and amount of the security . 2 . The contract shall impose the following obli ­ gations on the private storer : ( a) at his own risk and expense to take the agreed quantity of the product into store and store it within the time limits laid down ; ( b ) to advise the competent intervention agency of the day and place of storage and the nature and quantity of the products to be stored ; (c) to forward to that intervention agency without delay the supporting documents for the storage operations ; (d) to store the products in easily identifiable lots ; (e) to allow the intervention agency at any time to check fulfilment of the obligations undertaken . 3 . The contract shall provide for the right of the intervention agency to curtail or extend the duration of storage in accordance with rules and conditions adopted in pursuance of Article 3 of Regulation (EEC) No 989/68 . 4. The obligation to store the agreed quantity shall be considered as fulfilled if not less than 90% and not more than 110% of that quantity has been taken in store and stored. Article 6 When the amount of aid is fixed in advance a decision on acceptance of an application for con ­ clusion of a storage contract shall be taken within five working days following that on which the application was received by the competent inter ­ vention agency . Article 7 Article 4 1 . Member States shall communicate to the Com ­ mission the standard form of contract which their intervention agencies conclude with storers . 2 . Member States shall communicate to the Com ­ mission each week the quantities for which private storage aid has been requested from intervention agencies and, each fortnight after the commencement of storage, the quantities in store and all subsequent changes in those quantities . 1 . When a contract is concluded a deposit in an amount not exceeding 50% of the amount of aid specified in the contract shall be lodged by the storer in cash or in the form of a guarantee issued by a credit institution meeting the requirements of each Member State. 2 . The amount of the deposit shall be fixed when the amount of aid is fixed or when tenders are invited . Article 8 This Regulation shall enter into force on 29 July 1968 . This Regulation shall be binding in its entirety apd directly applicable in all Member States . Done at Brussels , 25 July 1968 . For the Commission The President ^ 1 Jean REY